PER CURIAM.
This is an appeal, primarily claiming insufficiency, of a final judgment for attorney’s fees and costs, which was entered after Wear v. Alca Condominium Ass’n, Inc., 34 So.3d 102 (Fla. 3d DCA 2010). As conceded by the appellee, we remand for modification of the judgment by providing for an additional award of interest on the costs, from June 10, 2010, the date of the judgment as to which the order of entitlement was entered below. No other error has been demonstrated.
Affirmed and remanded.